Order entered July 1 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00089-CV

                              DELINDA BREWSTER, Appellant

                                                V.

            AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00021-D

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated March 23, 2016, we

notified the official court reporter for County Court at Law No. 4 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Coral Hough to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record or written verification no hearings were

recorded. We notify appellant that if we receive verification she has not requested the record,

we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Coral
Hough, Official Court Reporter, County Court at Law No. 4.



                                                  /s/    CRAIG STODDART
                                                         JUSTICE